Citation Nr: 1823457	
Decision Date: 04/20/18    Archive Date: 04/26/18

DOCKET NO.  14-16 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right ankle disability.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Jasmin C. Freeman, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from October 1970 to July 1973 and February 1974 to May 1991.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In October 2017, the Veteran testified before the undersigned at a video conference hearing.  A copy of the transcript has been associated with the claims file.    

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the Board sincerely regrets this delay, the Board finds that additional development is required prior to adjudication of the Veteran's claim.

The Veteran is claiming service connection for a right ankle condition and contends that he injured his right ankle during physical training while on active duty. 

VA's duty to assist includes providing a medical examination and obtaining an opinion when it is necessary to make a decision on a claim.  38 U.S.C. § 5103A (d); 38 C.F.R. § 3.159.  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of a diagnosed disability or symptoms of disability, (2) establishes that the Veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159 (c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  The threshold for finding a link between a current disability and service so as to require medical examination is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.

Service treatment records show that in May 1990, the Veteran was treated for sharp pain and swelling in the right ankle following an injury.  The impression was an avulsion fracture and chronic reoccurring sprain.  The Veteran was treated with an air splint and cast and was prescribed physical therapy.  A March 1991 retirement examination report listed the Veteran's lower extremities as "normal" and the Veteran did not report any history of ankle issues.  

Post-service, a December 2004 radiology interpretation completed in connection with the Veteran's complaint of pain between the first and second digit of the right foot indicated degenerative osteoarthritis changes of the foot.  The report did not address the right ankle.

In a January 2011 statement, the Veteran contended that his right ankle injury had not healed since service and the tendons and ligaments were disconnected from the bone.

On VA examination in May 2011, the Veteran reported moderate pain, stiffness, swelling, weakness, and instability in the right ankle.  Imaging studies showed no sign of fracture or dislocation and the impression was a normal right ankle.  The examiner stated that despite subjective complaints, there were no objective findings to support a diagnosis of a right ankle condition.  

The Veteran submitted private treatment records indicating treatment by Dr. M.A. for right ankle pain and right ankle instability.  In a December 2014 progress note, Dr. M.A. noted that x-rays showed no significant degenerative joint disease and an MRI showed an old anterior talofibular ligament tear, intact calcaneofibular ligament, cystic changes posterolateral fibula, and synovitis.  There were no chondral changes.  The Veteran underwent a right ankle arthroscopy in January 2015 and the diagnosis was right ankle instability.  

In light of the Veteran's recent arthroscopic surgery and diagnosed right ankle condition, a remand is required in order to obtain a medical examination and opinion addressing the nature and etiology of any current ankle disabilities.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records.  Any attempts to obtain these records and responses received thereafter should be associated with the Veteran's claims file.  The Veteran should also be offered the opportunity to submit any private treatment records in support of his claim. 

2.  Schedule the Veteran for a VA examination with an appropriate medical professional to determine the nature and etiology of any current right ankle condition.  The claims file must be provided to and be reviewed by the examiner. 

The examiner should state all right ankle disabilities that are present.  For each disability, the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that the disability had its onset during, or is otherwise related to, the Veteran's active duty service.

In offering any opinion, the examiner must consider the full record, to include the May 1990 in-service treatment for avulsion fracture and chronic ankle sprain, and lay statements regarding in-service incurrence, and the opinion should reflect such consideration.

A clearly stated rationale for any opinion offered should be provided. 

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain whether the inability is due to the limits of the examiner's medical knowledge, medical knowledge in general or there is evidence that, if obtained, would permit the opinion to be provided.

3. Thereafter, readjudicate the issue on appeal.  If the benefits sought remain denied, provide the Veteran with a supplemental statement of the case, and afford him a reasonable opportunity to respond before the file is returned to the Board for further consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

